Title: To George Washington from Major General Horatio Gates, 19 April 1777
From: Gates, Horatio
To: Washington, George



Sir
Albany 19th April 1777.

I had the Honour to receive your Excellency’s Letter of the 5th Instant from Morris Town; and wish I could say, any of The Troops expected to Arrive at Kenderhook, Claverack, or Red Hook, had reached either of those places; when I am acquainted therewith, Your Excellency may be Assured of my strictly fulfilling your Commands. I have directed the Commissary to purchase, and send in the Vessels that carry down the Troops to Fort Montgomery, all the peas that can be spared from this Department; he assures me there are a large Quantity to be sold here, but the possessors insist upon being paid Twelve Shillings York Curry a Bushel for them. Flower, he also tells me, there is an amazing Quantity may be bought upon this and the Mohock River, at Twenty Shillings this Money a hundred; Should that Article be in request to the Southward, Your Orders upon that Head cannot be too soon conveyed to Albany. To my great surprize, I found only Forty Men here fit for Duty upon my Arrival Thursday last; and near Seventy Tories in the Town Goal; and this Morning I was informed by a Message from the Committee, that the principles of the people in all this District are so Corrupted, that there is near one half of them turn’d Tories, and many of [them] have privately engaged to serve the Enemy. To prevent any ill consequences happening to the public Magazines from this abominable disposition of the people, I have, at the request of the Committee, ordered Five Hundred Men, with a proper proportion of Officers, to be sent as soon as possible from Benington; and the Committee have ordered a Body of the Militia to March directly into Town. The Cannon ordered in January from Boston, are now laying upon a Wharf, and in the Main Street of this City; most of the Military Stores likewise ordered from thence, are now here, or upon the Road between the Eastern States, and Albany; the Excuse for

this shameful Management, is, that the Waggoners who were employed to transport these things from Massachusetts, & Connecticut, either by the badness of the Roads, or their own infamous Conduct, were induced to leave their Loads at different Stages by the way; these have again been taken up by other Waggoners, which by shifting from one to another, has occasioned the delay, a delay that may prove most injurious to the public Service in this Department. Waggon Masters I am informed, were sent with the Waggons from Massachusetts, and Connecticut, but as the Waggons, & Cattle, were impress’d, I am not surprized at the disappointment of the hopes I had entertained, of the Artillery, & Military Stores, getting to Tyconderoga before the Snow was off the Ground. I must now entreat, Your Excellency will be pleased to Name to me, the Colonels, who Command the Regiments from the different States destined to serve in this Department, that I may have it in my power to Quicken their Vigilance, in Marching to the General Rendezvous; I should also be glad to know the Names of the General Officers who are to serve to the Northward, & beg the favour Your Excellency will be pleased to Order them to be acquainted with their Destination. To increase the Catalogue of our Wants, and too sensibly to add to our Distresses; there is not One Dollar left in the Military Chest in this Department; nothing so much retards the public Service as the Want of Money, for the Waggoners will not move without being paid; of course, The Provissions, & Stores, are stopped in their Progress to the principal post. Inclosed I send Your Excellency a plan of Colonel Humpton’s, for forming a Corps of Grenadiers, when the whole of the Troops are Arrived at Camp. You may think it worthy your Notice. With great Respect I am, Sir, Your Excellency’s most Obedient Humble Servant

Horatio Gates


P.S. I am Sorry to Acquaint You, that Lieut. Colonel Stewart is just returned from Benington, but found no Troops there.

